THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS.  THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, CHINA AOXING PHARMACEUTICAL CO., INC. a Florida corporation
(the “Company”), hereby promises to pay to AMERICAN ORIENTAL BIOENGINEERING INC.
(the “Holder”) or its assigns or successors in interest, the sum of Thirty
Million Renminbi (RMB 30,000,000), together with any accrued and unpaid interest
hereon (the “Loan Amount”), on May 26, 2009 (the “Maturity Date”) if not sooner
indefeasibly paid in full.

The following terms shall apply to this Convertible Term Note (this “Note”):

ARTICLE I
INTEREST RATE AND AMORTIZATION

1.1

Interest Rate.  Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to eight percent (8%).  Interest shall be (i)
calculated on the basis of a 360 day year, and (ii) payable quarterly, in
arrears, commencing on July1, 2008, on the first business day of each
consecutive calendar quarter thereafter through and including the Maturity Date,
and on the Maturity Date, whether by acceleration or otherwise.

1.2

Principal Payments.  Any outstanding Principal Amount together with any accrued
and unpaid interest and any and all other unpaid amounts which are then owing by
the Company to the Holder under this Note shall be due and payable on the
Maturity Date.

ARTICLE II
COMPANY’S CONVERSION RIGHTS

2.1

Payment of Loan Amount. Loan Amount is defined as the sum of Principal Amount
plus accrued but unpaid interest and/or penalty where applicable.

(a)

Payment in Cash or Common Stock.  Any Loan Amount and fees due and payable under
this Note, at the option of the Company, may be paid in cash or may be converted
into shares of common stock, par value $0.001 per share, of the Company (the
“Common Stock”).  If, at the option of the Company, any portion of the Loan
Amount and fees due and payable hereunder, is converted into shares of Common
Stock, the number of such shares to be issued by the Company to the Holder on
the respective payment date (in respect of such portion of the Loan Amount
and/or fees due and payable converted into shares of Common





 

 

 







Stock), shall be the number determined by dividing (i) the portion of the Loan
Amount and/or fees due and payable converted into shares of Common Stock, using
the currency exchange rate at the conversion date based on the closing mid price
between the bid and offer of the US Dollars in exchange of China’s currency
Renminbi (“RMB”) as reported by Bank of China on the prior business day’s close,
into (ii) the average closing bid price of the Common Stock as reported by
Bloomberg, L.P. on the Principal Market for the five (5) trading days
immediately preceding the date of this Note (the ‘Conversion Price”).  The
Conversion Price is calculated hereby as follows starting with the closing bid
on the first trading day prior to the date of this Note and for a total of five
trading day closing price backwards, i.e. $1.25 + $1.50 + $1.21 + $1.20 + $1.60
/ 5 = $1.35.  Any portion of the Loan Amount and fees due and payable due on the
Maturity Date that have not been converted into shares of Common Stock, shall be
paid in cash by the Company on the Maturity Date.

ARTICLE III
HOLDER’S CONVERSION RIGHTS

3.1

Optional Conversion.  Subject to the terms set forth in this Article III, the
Holder shall have the right (a) with the consent of the Company or (b) in the
event the Company is unable to pay in cash its obligations as they become due
hereunder, to convert all or any portion of the Loan Amount and fees due and
payable, into fully paid and non-assessable shares of Common Stock at the
Conversion Price.  The shares of Common Stock to be issued upon conversion under
Article II or this Article III are herein referred to as, the “Conversion
Shares.”

3.2

Mechanics of Holder’s Conversion.  In the event that the Holder, pursuant to
Section 3.1, elects to convert this Note, or any portion hereof, into Common
Stock, the Holder shall give notice of such election by delivering an executed
and completed notice of conversion in substantially the form of Exhibit B hereto
(appropriate completed) (“Notice of Conversion”) to the Company and such Notice
of Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and fees that are being converted.  On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Company within two (2) business days after the Conversion Date.
 Each date on which a Notice of Conversion is delivered or telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (the “Conversion Date”).  Pursuant to the terms of the Notice of
Conversion, the Company will issue instructions to the transfer agent
accompanied by an opinion of counsel within one (1) business day of the date of
the delivery to the Company of the Notice of Conversion and shall cause the
transfer agent to transmit the certificates representing the Conversion Shares
to the Holder by crediting the account of the Holder’s designated broker with
the Depository Trust Corporation (“DTC”) through its Deposit Withdrawal Agent
Commission (“DWAC”) system within three (3) business days after receipt by the
Company of the Notice of Conversion (the “Delivery Date”).  In the case of the
exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Company of the Notice of Conversion.  The Holder shall be treated for all
purposes as the record holder of the Conversion Shares, unless the Holder
provides the Company written instructions to the contrary.





 

2

 







3.3

Late Payments.  The Company understands that a delay in the delivery of the
Conversion Shares pursuant to this Article III or Article II could result in
economic loss to the Holder.  As compensation to the Holder for such loss, in
addition to all other rights and remedies which the Holder may have under this
Note, applicable law or otherwise, the Company shall pay late payments to the
Holder for any late issuance of Conversion Shares upon conversion of this Note,
in the amount equal to $500 per business day after the Delivery Date, if being
delivered pursuant to this Article III or respective payment date, if being
delivered pursuant to Article II.  The Company shall make any payments incurred
under this Section in immediately available funds upon demand.

3.4

Conversion Mechanics.  The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the Conversion
Price.  .

3.5

Adjustment Provisions.  The Conversion Price and number and kind of shares or
other securities to be issued upon conversion determined pursuant to this Note
shall be subject to adjustment from time to time upon the occurrence of certain
events during the period that this conversion right remains outstanding, as
follows:

(a)

Reclassification.  If the Company at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after, such reclassification
or other change at the sole election of the Holder.

(b)

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Company in shares of Common Stock, the Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

3.6

Reservation of Shares.  During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note.  The Company represents that upon issuance, the
Conversion Shares will be duly and validly issued, fully paid and
non-assessable.  The Company agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.

3.7

Issuance of New Note.  Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be





 

3

 







issued by the Company to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.  Subject to the provisions
of Article IV of this Note, the Company shall not pay any costs, fees or any
other consideration to the Holder for the production and issuance of a new Note.

3.8

Rights of Shareholders.  No Holder shall be entitled to vote or receive
dividends or be deemed the holder of Common Stock or any other securities of the
Company which may at any time be issuable upon conversion of this Note for any
purpose, nor shall anything contained herein be construed to confer upon the
Holder, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon the recapitalization, issuance of shares,
reclassification of shares, change of nominal value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, in each case, until the Delivery
Date applicable to the respective Conversion Shares purchasable upon the
conversion hereof shall have occurred as provided herein.

ARTICLE IV
EVENTS OF DEFAULT

4.1

Events of Default.  The occurrence of any of the following events set forth in
this Section 4.1 shall constitute an event of default (“Event of Default”)
hereunder:

(a)

Failure to Pay.  The Company fails to pay when due any installment of principal,
interest or other fees hereon in accordance herewith, when due, and, in any such
case, such failure shall continue for a period of three (3) days following the
date upon which any such payment was due;

(b)

Breach of Covenant.  The Company breaches any covenant or any other term or
condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of fifteen (15) days after the occurrence thereof;

(c)

Breach of Representations and Warranties.  Any representation, warranty or
statement made or furnished by the Company in this Note shall at any time be
false or misleading in any material respect on the date as of which made or
deemed made;

(d)

Default Under Other Agreements.  The occurrence of any default (or similar term)
in the observance or performance of any other agreement or condition relating to
any indebtedness or contingent obligation of the Company beyond the period of
grace (if any), the effect of which default is to cause, or permit the holder or
holders of such indebtedness or beneficiary or beneficiaries of such contingent
obligation to cause, such indebtedness to become due prior to its stated
maturity or such contingent obligation to become payable;

(e)

Material Adverse Effect.  Any change or the occurrence of any event which could
reasonably be expected to have a material adverse effect on the Company’s
business, operations or assets;





 

4

 







(f)

Bankruptcy.  The Company shall (i) apply for, consent to or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, without challenge within ten (10) days of the filing thereof,
or failure to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;

(g)

Judgments.  Attachments or levies in excess of $50,000 in the aggregate are made
upon the Company’s assets or a judgment is rendered against the Company’s
property involving a liability of more than $50,000 which shall not have been
vacated, discharged, stayed or bonded within thirty (30) days from the entry
thereof;

(h)

Insolvency.  The Company shall admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business;

(i)

Change of Control.  A Change of Control (as defined below) shall occur with
respect to the Company, unless Holder shall have expressly consented to such
Change of Control in writing.  A “Change of Control” shall mean any event or
circumstance as a result of which (i) any “Person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Holder, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the Company [(other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof)], (ii) the Board of Directors of the Company shall
cease to consist of a majority of the Company’s board of directors on the date
hereof (or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company merges or
consolidates with, or sells all or substantially all of its assets to, any other
person or entity;

(i)

Indictment; Proceedings.  The indictment or threatened indictment of the Company
or any executive officer of the Company under any criminal statute, or
commencement or threatened commencement of criminal or civil proceeding against
the Company or any executive officer of the Company pursuant to which statute or
proceeding penalties or remedies sought or available include forfeiture of any
of the property of the Company;

(j)

Stop Trade.  An SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Company shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice; or





 

5

 







(k)

Failure to Deliver Common Stock or Replacement Note.  The Company’s failure to
deliver Common Stock to the Holder pursuant to and in the form required by this
Note and, if such failure to deliver Common Stock shall not be cured within two
(2) business days or the Company is required to issue a replacement Note to the
Holder and the Company shall fail to deliver such replacement Note within seven
(7) business days.

4.2

Default Interest.  Following the occurrence and during the continuance of an
Event of Default, the Company shall pay additional interest on the outstanding
Principal Amount of this Note in an amount equal to two percent (2%) per month,
and all outstanding obligations under this Note, including unpaid interest,
shall continue to accrue interest at such additional interest rate from the date
of such Event of Default until the date such Event of Default is cured or
waived.

4.3

Default Payment.  Following the occurrence and during the continuance of an
Event of Default, the Holder may demand repayment in full of all obligations and
liabilities owing by the Company to the Holder under this Note, and/or may elect
to require the Company to make a Default Payment (“Default Payment”).  The
Default Payment shall be [one hundred thirty percent (130%)] of the outstanding
principal amount of this Note, plus accrued but unpaid interest, all other fees
then remaining unpaid, and all other amounts payable hereunder.  The Default
Payment shall be due and payable immediately on the date that the Agent has
demanded payment of the Default Payment pursuant to this Section 4.3.

ARTICLE V
MISCELLANEOUS

5.1

Conversion Privileges.  The conversion privileges set forth in Article III shall
remain in full force and effect immediately from the date hereof until the date
this Note is indefeasibly paid in full and irrevocably terminated.

5.2

Cumulative Remedies.  The remedies under this Note shall be cumulative.

5.3

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.  All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

5.4

Notices.  Any notice herein required or permitted to be given shall be given in
writing in accordance with the terms of the Security Agreement.

5.5

Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

5.6

Assignability.  This Note shall be binding upon the Company and its successors
and assigns, and shall inure to the benefit of the Holder and its successors and
assigns,





 

6

 







and may be assigned by the Holder.  The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

5.7

Cost of Collection.  In case of the occurrence of an Event of Default under this
Note, the Company shall pay the Holder the Holder’s reasonable costs of
collection, including reasonable attorneys’ fees.

5.8

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

(b)

THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE AND/OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER AND/OR ANY OTHER CREDITOR PARTY, ON THE OTHER
HAND, PERTAINING TO THIS NOTE OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
NOTE ; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS NOTE SHALL
BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER AND/OR ANY OTHER CREDITOR PARTY FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT
THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER AND/OR ANY OTHER CREDITOR PARTY.  THE COMPANY EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN EXHIBIT A HERETO AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

(c)

THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE COMPANY WAIVES ALL RIGHTS TO
TRIAL BY





 

7

 







JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND/OR ANY OTHER
CREDITOR PARTY, ON THE ONE HAND, AND/OR ANY COMPANY, ON THE OTHER HAND, ARISING
OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS NOTE OR THE TRANSACTIONS RELATED HERETO.

5.9

Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

5.10

Maximum Payments.  Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

5.11

Construction; Counterparts.  Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.  This Note may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

5.12

Judgment Currency.  If for the purpose of obtaining judgment in any court it is
necessary to convert an amount due hereunder in the currency in which it is due
(the “Original Currency”) into another currency (the “Second Currency”), the
rate of exchange applied shall be that at which, in accordance with normal
banking procedures, the Holder could purchase in the New York foreign exchange
market, the Original Currency with the Second Currency on the date two (2)
business days preceding that on which judgment is given. Each Company agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the business day following the date the
Holder receives payment of any sum so adjudged to be due hereunder in the Second
Currency, the Holder may, in accordance with normal banking procedures,
purchase, in the New York foreign exchange market, the Original Currency with
the amount of the Second Currency so paid; and if the amount of the Original
Currency so purchased or could have been so purchased is less than the amount
originally due in the Original Currency, the Company agrees as a separate
obligation and notwithstanding any such payment or judgment to indemnify the
Holder against such loss.  The term “rate of exchange” in this Section 5.12
means the spot rate at which the Holder, in accordance with normal practices, is
able on the relevant date to purchase the Original Currency with the Second





 

8

 







Currency, and includes any premium and costs of exchange payable in connection
with such purchase.

5.13

.Use of Proceeds.  The Companies shall use the proceeds of the loans made under
this Note solely (a) to repay the Company’s borrowings from banks and (b) for
working capital purposes.

5.14

Taxes.  The Company shall pay principal, interest and all other amounts payable
hereunder, without any deduction whatsoever, including any deduction for any
set-off or counterclaim or deduction or withholding for any taxes, levies,
imposts, deductions, charges or withholdings of whatever kind or nature.  

The Company agrees to indemnify and hold harmless the Holder for the full amount
of taxes (including any taxes imposed or assessed by any jurisdiction on amounts
payable under the Note and any withholdings or remittances required by law to be
made by the Holder on any payments made by the Company thereunder, but excluding
other taxes that are imposed on or measured solely by net income or profits)
paid by the Holder as a result of the transactions contemplated by this Note and
any liability (including penalties, interest, additions to tax and expenses)
arising therefrom or with respect thereto, whether or not such taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within five (5) business days after the date the Holder makes written demand
therefor to the Company.

If the Company shall be required by law to deduct or withhold any taxes from or
in respect of any sum payable hereunder to the Holder, then:




(a)

the sum payable to the Holder shall be increased as necessary so that after
making all required deductions and withholdings, the Holder receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made;

(b)

the Company shall make such deductions and withholdings;

(c)

the Company shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority in accordance with applicable law;

(d)

without duplication of amounts paid under clause (a) above, the Company shall
also pay to the Holder for the account of the Holder, at the time interest is
paid, all additional amounts which the Holder specifies as necessary to preserve
the after-tax yield the Holder would have received if such taxes had not been
imposed; and

(e)

without duplication of amounts paid under clauses (a) and (d), the applicable
Company shall indemnify and save harmless the Holder from and in respect of any
taxes required by them to be paid, deducted or withheld and remitted.

The Company shall file when due all tax returns and other reports which it is
required to file, pay or provide for the payment, on or prior to the time when
due or delinquent, of all taxes, fees, assessments, and other governmental
charges against it or upon its property, income and franchises, make all
required withholding and other tax remittances and deposits,





 

9

 







and establish adequate reserves for the payment of all such items, and shall
provide to the Holder, upon request, satisfactory evidence of its timely
compliance with the foregoing.

Notwithstanding anything contained herein to the contrary, the provisions of
this Section 5.14 shall survive the expiration or termination of this Note.

[Balance of page intentionally left blank; signature page follows]





 

10

 







IN WITNESS WHEREOF, each Company has caused this Convertible Term Note to be
signed in its name effective as of this 26th day of May, 2008.

CHINA AOXING PHARMACEUTICAL CO., INC.

By:

 /s/ Zhenjiang Yue
Name: Zhenjiang Yue
Title:   CEO














 

 

SIGNATURE PAGE TO
CONVERTIBLETERM NOTE







EXHIBIT A

ADDRESS OF THE COMPANY FOR NOTICES





 

 

 







EXHIBIT B

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of
the Convertible Term Note into Common Stock)

[Name and Address of Company]

The undersigned hereby converts $_________ of the [principal due on the maturity
Date][accrued and unpaid interest [specify applicable quarterly interest payment
date] under the Convertible Term Note dated as of _________, 2008 (the “Note”)
issued by China Aoxing Pharmaceutical Co., Inc. (the “Company”) by delivery of
shares of Common Stock of the Company (“Shares”) on and subject to the
conditions set forth in the Note.

1.

Date of Conversion

2.

Shares To Be Delivered:

AMERICAN ORIENTAL BIOENGINEERING INC.

By:

__________________________
Name:
Title:





 

 

 





